10
iJ
12
13
14
15

16

17

18

19

20

21

22

23

24

29

26

27

28

Case 2:19-cr-00357-FMO Document1 Filed 06/18/19 Pagelof4 Page ID#:1

| FILED

CLERK, U.S. DISTRICT COUR}

JUN 1 8 2019 |

CENTRAL DISTRICT OF CALIFORNIA
BY DEPUTY

   

 

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

June 2019 Grand Jury

. a
UNITED STATES OF AMERICA, CR No. en #9 “NN 4 5 Jae

Plaintiff, INDICTMENT
Vv. [18 U.S.C. §§ 2252A(a) (2) (A),
(b) (1): Receipt of Child
PAUL JOSEPH CASSIDY, Pornography; 18 U.S.C.
§§ 2252A(a) (5) (B), (b) (2):
Defendant. Possession of Child Pornography]

 

 

 

 

The Grand Jury charges:
COUNT ONE
[18 U.S.C. §§ 2252A(a) (2) (A), (b) (1)]

On or about January 22, 2017, in Santa Barbara County, within
the Central District of California, and elsewhere, defendant PAUL
JOSEPH CASSIDY knowingly received, onto an Apple Mac PowerBook, Model
A1l181 computer, bearing serial number A4N0AS009958147 (“Apple
PowerBook 8147”),:child pornography, as defined in Title 18, United
States Code, Section 2256(8) (A), that had been mailed, and, using any
means and facility of interstate and foreign commerce, had been

shipped and transported in and affecting interstate and foreign

RS

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00357-FMO Document1 Filed 06/18/19 Page 2of4 Page ID #:2

commerce by any means, including by computer, knowing that the images
were child pornography.

The child pornography defendant CASSIDY received on the Apple
PowerBook 8147 included the videos titled:

(1) 287-1.wmv;

(2) 287-2.wmv; and

(3) 287-3.wmv.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00357-FMO Document1 Filed 06/18/19 Page 30f4 Page ID #:3

COUNT TWO
[18 U.S.C. §§ 2252A(a) (5) (B), (b) (2) ]

On or about October 24, 2017, in Santa Barbara County, within
the Central District of California, and elsewhere, defendant PAUL
JOSEPH CASSIDY knowingly possessed an Apple Mac PowerBook Pro, Model
Al286, bearing serial number CO2L60S9F1G3 (“Apple PowerBook Pro
F1G3”), which contained child pornography, as defined in Title 18,
United States Code, Section 2256(8) (A), involving a prepubescent
minor and a minor who had not attained 12 years of age, that had been
mailed, and shipped and transported using any means and facility of
interstate and foreign commerce and in and affecting interstate and
foreign commerce by any means, including by computer, knowing that
the images were child pornography.

//
//
//
//
//
//
//
//
//
//
//
//
//
//
//

 
10

11

12

13

14

15

16

17

18

19

20

21L

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00357-FMO Document1 Filed 06/18/19 Page 4of4 Page ID#:4

The child pornography that defendant CASSIDY possessed on the
Apple PowerBook Pro F1G3 included the videos titled:

(1) Pthe Ptse 9Yo Jenny Enjoying Doggie Cockb. jpg;

(2) Pthe Ptsc 9Yo Jenny Tied Up and Smiling.jpg; and

(3) Pthe Ptse Jenny 9Yo Daughter Tied-Up.jpg.

A TRUE BILL

 

Foreperson

NICOLA T. HANNA
United States Attorney

Sat (4. Gacringer—
Deputy Obie, Cri ene
BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

\ Division For:

JUSTIN R. RHOADES

Assistant United States Attorney
Chief, Violent & Organized Crime
Section

JOANNA CURTIS
Assistant United States Attorney
Deputy Chief, Violent & Organized
Crime Section

SHAWN T. ANDREWS
Assistant United States Attorney
Violent & Organized Crime Section

 
